DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 34-62, and 72-75 in the reply filed on 06/12/2021 is acknowledged.  The traversal is on the ground(s) that all the claims share the same special technical feature. This is not found persuasive because the film of Group I does contain the technical feature of a label. The film is not required to be a label, thus it does not contain the special technical feature of a label. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 61 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 54. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 34-38, 43, 45-53, 58-60, and 72-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”).
In regard to claim 1, Mitchell discloses a shrink multilayer face film and a label produced thereof [abstract]. The film comprises a core layer and a first and second skin layer comprising at least 80 wt% of cyclic polymers [abstract]. Polybutene-ethylene copolymers may be used in the core layer wherein the polybutene-ethylene may be a random copolymer of butane-1 with low ethylene content [0185-0187]. The examiner considers a low ethylene content to include a butane-1 copolymer with ethylene, the butene-1 constituting over 75% by weight of the butene-1 copolymer. The core layer comprises an olefin polymer [0133]. The film has a shrinkage at temperatures preferably between 80 to 1100C with a shrinkage between 20 and 40% [0226].
In regard to claim 34, Mitchell discloses that the film is biaxailly oriented [0066].
In regard to claim 35, Mitchell discloses that the film being biaxially oriented in the machine direction and the transverse direction of formation, with the greatest orientation being in the transverse direction formation [0208].
In regard to claim 36, Mitchell discloses that the film in uniaxially oriented [0066].
In regard to claim 37, Mitchell discloses that the film is uniaxially oriented in the transverse direction of film formation [0208].

In regard to claim 43, Mitchell discloses that the olefin polymer is not a polybutene-1 copolymer [0133].
In regard to claim 45, Mitchell discloses that the olefin polymer is terpolymer [0133].
In regard to claim 46, Mitchell discloses that the olefin polymer is a propylene, ethylene, butene terpolymer with propylene constituting over 50% by weight of the terpolymer [0133].   
	In regard to claim 47, Mitchell discloses a three layer structure that comprises a first layer, a second layer, and a third layer [0090]. The first and third layer are skin layers [0091]. The second layer is the core layer [0094]. Thus, the film comprises a skin layer on each side of said core layer, wherein said skin layer on each side of the core layer and the core layer are the only layers of said film.
	In regard to claim 48, Mitchell discloses that the film has more than three layers, said layers include the core layer and a skin layer one each side of the said core layer [0089].
	In regard to claim 49, Mitchell discloses that the film has a shrinkage at temperatures preferably between 80 to 1100C with a shrinkage between 20 and 40% [0226].
	In regard to claims 50, 52, and 53 Mitchell discloses that the film has a shrinkage in the direction of the orientation of the face film, thus in the transverse direction of between 20 and 75% at a temperature range between 80 to 1100C [0226].
	In regard to claim 51, Mitchell discloses that the film has a shrinkage at temperatures preferably between 80 to 1100C with a shrinkage between 40 and 60% [0226].
	In regard to claim 58, Mitchell discloses that the cyclic-olefin copolymer in said skin layer includes a copolymer of ethylene and norbornene [0105].

	In regard to claim 60, Mitchell discloses that the core layer has thickness from 15 to 50 microns and the skin layer has a thickness of less than 20 microns [0095].
	In regard to claims 72-73, Mitchell disclose that the core layer comprises an olefin-based elastomer [0145].
	 In regard to claims 74-75, Mitchell discloses that the core layer comprises a propylene-ethylene elastomeric copolymer [0145].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”) in view of Tuttle et al. (US 2006/0073318, hereinafter “Tuttle”). 
In regard to claim 39, Mitchell discloses a shrink film that has a core layer and skin layers. Mitchell is silent with regard to the film being opaque.
Tuttle discloses a multilayer film that comprises a core layer that includes a polyolefin blended with one or more opacifying agent [abstract]. The films are opaque [abstract].
Mitchell and Tuttle both disclose multilayer films with core layers and skin layer. Thus, it would be obvious to one of ordinary skill in the art at the time invention to utilize an opacifying agent as disclosed by Tuttle in the multilayer film of Mitchell motivated by the expectation of forming an opaque film for decorative appearance [Tuttle abstract].
In regard to claim 40, modified Mitchell discloses that the core layer can be voided [Tuttle abstract].
In regard to claims 41-42, modified Mitchell discloses that the core layer is voided and contains a whitening agent [Tuttle 0018].
In regard to claim 44, modified Mitchell discloses that the core layer comprises a polypropylene [0026]. 

Claims 54-55, 57 and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”) in view of Brew et al. (US 5,667,902, hereinafter “Brew”).
In regard to claim 54, Mitchell discloses a multilayer shrink film that comprises as a core layer as previously disclosed. 

Brew discloses a polymeric film that comprises a core layer with skin layers (col. 4 lines 60-64). The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (col. 4 lines 20-24). The resin modifier is a hard resin. 
Mitchell and Brew both disclose a multilayer film that comprises a core layer of olefin and skin layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the resin modifier of Brew in the core layer of Mitchell motivated by the expectation of forming a core layer that has improved mechanical properties, dimensional stability, and machinability (Brew col. 2 lines 1-5)
In regard to claim 55, modified Mitchell discloses that the olefin polymer is not a polybutene-1 copolymer [0133]. The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (Brew col. 4 lines 20-24). The resin modifier is a hard resin.
In regard to claim 57, modified Mitchell discloses that the olefin polymer is terpolymer [0133]. The core layer comprises polypropylene with a resin modifier that is a low molecular weight hydrogenated hydrocarbon (Brew col. 4 lines 20-24). The resin modifier is a hard resin.
In regard to claim 62, modified Mitchell discloses that the hard resin is dicyclopentadiene based hard resin (Brew col. 4 lines 30-32). 

Claims 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0174379, hereinafter “Mitchell”) in view of Tuttle et al. (US 2006/0073318, hereinafter “Tuttle”) in view of Brew et al. (US 5,667,902, hereinafter “Brew”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782